United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1154
Issued: February 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 11, 2008 appellant filed a timely appeal of the April 19 and December 7, 2007
decisions of the Office of Workers’ Compensation Programs affirming the termination of his
medical and wage-loss compensation benefits effective February 18, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
medical and wage-loss compensation benefits effective February 18, 2007; and (2) whether
appellant met his burden of proof to establish that he had any continuing disability or residuals
after February 18, 2007.
FACTUAL HISTORY
On August 11, 1998 appellant, then a 27-year-old part-time flexible flat sorter clerk,
sustained injury to his right shoulder while pushing postal containers to the dock for dispatch.

He was released to return to light work with restrictions on August 12, 1998. On January 20,
1999 the Office accepted appellant’s claim for a cervical strain.
Appellant received treatment from Dr. Gregory W. Stewart, a Board-certified physiatrist.
In an August 3, 2004 report, Dr. Stewart noted that appellant was experiencing cervical and
lumbar spine pain. He recommended a better chair with lumbar support and prescribed
medication. In an August 20, 2004 report, Dr. Stewart listed his impression as cervical spine
pain with radiation in the right shoulder. He also noted complaints of low back pain.
Dr. Stewart recommended referral for a psychiatric consultation and noted that it may be
advisable for appellant to see a pain management specialist. He was unsure as to how he could
provide any further help to appellant. On October 8, 2004 Dr. Stewart discharged appellant from
care.
On July 13, 2005 the Office approved appellant’s request to change his physician to
Dr. Windsor Dennis, an orthopedic surgeon. Appellant stopped working his position for the
employing establishment in New Orleans when it closed following Hurricane Katrina in
August 2005. He relocated to Houston and was unable to obtain work. Thereafter appellant
received compensation for total disability.
On January 17, 2006 the Office requested that appellant be examined by a physician.
Appellant was unable to find a treating physician in the Houston area.
By letter dated April 19, 2006, the Office referred appellant to Dr. Bernard Albina, a
Board-certified orthopedic surgeon. In a report dated April 26, 2006, Dr. Albina diagnosed a
chronic sprain of the right shoulder and no objective finding of any cervical sprain. He noted
that appellant’s subjective complaints outweighed the objective findings. Dr. Albina opined that
appellant was not able to perform the date-of-injury job as a flat sorter clerk because it involved
heavy labor and heavy exertion to the shoulder and would cause an aggravation of his symptoms
and recurrence of pain. He completed a work restriction form, noting that appellant was limited
to reaching above the shoulder for two hours per day and limited pushing/pulling/lifting up to 50
pounds four hours a day. In a December 13, 2006 report, Dr. Albina stated, “The current
diagnosis specifically related to the [August 11, 1998] work injury is a resolved cervical strain
and a resolved sprain to the right shoulder.” He opined that appellant was capable of performing
his date-of-injury job as a flat sorter/machine clerk with the employing establishment.
On December 21, 2006 the Office issued a notice of proposed termination of
compensation benefits. No further evidence was received.
By decision dated January 24, 2007, the Office terminated appellant’s medical and wageloss compensation effective February 18, 2007.
On March 1, 2007 appellant requested reconsideration. He noted that he received
treatment from Dr. Stewart and saw Dr. Dennis on one occasion but that his treatment had been
interrupted by Hurricane Katrina. Appellant noted difficulty getting his medical records as the
offices of Dr. Stewart and Dr. Dennis were damaged and closed due to the hurricane. He also
noted difficulty in finding a physician in Houston. Appellant contended that he could only work
in a limited-duty capacity.

2

On February 23, 2007 appellant was seen by Dr. Dennis. He submitted Dr. Dennis’
orders for a magnetic resonance imaging (MRI) scan and computerized tomography (CT) of his
right shoulder.
By decision dated April 19, 2007, the Office denied modification of the January 24, 2007
termination decision.
By letter dated September 6, 2007, appellant requested reconsideration and submitted the
results of a May 16, 2007 MRI scan. It diagnosed tendinosis, peritendinitis of the supraspinatus
tendon secondary to acromioclavicular (AC) joint arthropathy with pannus and spurring and
calcific or ossific density anterior to the humeral head with irregularity suggesting the possibility
of an internal impingement syndrome. A CT of the same date was interpreted as showing bony
or calcific density anterior to the humeral head laterally suggesting chronic calcific bursitis or old
avulsion type injury. AC joint arthopathy was also noted. In an August 22, 2007 progress note,
Dr. Dennis noted that appellant’s right shoulder range of motion was limited. He advised that
appellant should be on limited duty.
By decision dated December 7, 2007, the Office denied modification of the April 19,
2007 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability. To terminate authorization for medical treatment, the
Office must establish that an employee no longer has residuals of an employment-related
condition which require further medical treatment.4
ANALYSIS -- ISSUE 1
The Office accepted that on August 11, 1998 appellant sustained a cervical strain. It paid
appropriate medical and compensation benefits. Appellant’s medical and compensation benefits
were terminated effective February 18, 2007 as the Office found he no longer had any disability
or residuals due to his accepted condition.
1

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
2

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

3

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

4

T.P., supra note 3; Furman G. Peake, 41 ECAB 361, 364 (1990).

3

The Board finds that the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective February 18, 2007. In an April 19, 2006 report, Dr. Albina noted
that appellant had no objective findings to support residuals of the accepted cervical sprain. He
noted that appellant’s subjective complaints outweighed the objective findings.
On
December 13, 2006 Dr. Albina noted that appellant’s cervical strain was resolved and a resolved
sprain to the right shoulder. He advised that appellant was capable of performing his date-of
injury job as a flat sorter/machine clerk with the employing establishment.
At the time of the termination of appellant’s benefits on February 18, 2007, there was no
recent medical opinion establishing that appellant still had residuals from the injury. The last
substantive report of Dr. Stewart was dated August 20, 2004, two and one-half years earlier.
Appellant indicated that he was seen by Dr. Dennis in July or August 2005 but no medical report
was submitted. The weight of medical opinion is represented by the report of Dr. Albina, a
specialist in orthopedic surgery, who provided an opinion based on an accurate history of
appellant’s 1998 injury and medical treatment. On examination, appellant was found in no acute
distress and no spasm was found on examination of the cervical spine. Based on his findings,
Dr. Albina found that appellant’s accepted cervical strain had resolved, with no clinical evidence
of a cervical herniated disc or torn rotator cuff tendon. He advised that appellant was capable of
his date-of-injury position full time without physical restrictions. The opinion of Dr. Albina is
sufficient to establish that appellant no longer has residuals of the accepted employment-related
cervical condition. Accordingly, the Board finds that the Office properly terminated appellant’s
medical and compensation benefits effective February 18, 2007.
LEGAL PRECEDENT -- ISSUE 2
Where the Office meets its burden of proof to justify the termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the accepted employment injury.5 The evidence generally required to establish causal
relationship is rationalized medical opinion evidence. The claimant must submit a rationalized
medical opinion that supports a causal connection between his current condition and the
employment injury. The medical opinion must be based on a complete factual and medical
background with an accurate history of the claimant’s employment injury, and must explain from
a medical perspective how the current condition is related to the injury.6
ANALYSIS -- ISSUE 2
Subsequent to the Office’s termination of benefits effective February 18, 2007, appellant
submitted medical reports from Dr. Dennis and results from an MRI scan and CT. Neither the
MRI scan nor CT reports indicate that appellant has any objective evidence of residuals
5

K.E., 60 ECAB ___ (Docket No. 08-1461, issued December 17, 2008). See also Wentworth M. Murray, 7
ECAB 570 (1955) (after a termination of compensation payments, warranted on the basis of the medical evidence,
the burden shifts to the claimant to show by the weight of the reliable, probative and substantial evidence that, for
the period for which he claims compensation, he had a disability causally related to the employment resulting in a
loss of wage-earning capacity); Maurice E. King, 6 ECAB 35 (1953).
6

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

4

specifically related to the accepted cervical strain of August 11, 1998. Dr. Dennis, in his
August 22, 2007 note, indicated that appellant’s right shoulder range of motion was limited and
advised that appellant should be on limited duty. However, he did not address whether appellant
had residuals from his accepted cervical strain. Therefore, Dr. Dennis’ opinion is of diminished
probative value.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective February 18, 2007. The Board further finds that appellant did
not meet his burden of proof to establish that he had any continuing disability or residuals after
February 18, 2007 causally related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 7 and April 19, 2007 are affirmed.
Issued: February 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

